PER CURIAM.
We affirm upon a holding that a motion for change of venue based upon forum non-conveniens, unlike a motion challenging improper venue, need not be made within the time limits set forth under Rule 1.140, Florida Rules of Civil Procedure. Gross v. Franklin, 387 So.2d 1046, 1049 n. 7 (Fla. 3d DCA 1980). See § 47.-122, Fla.Stat. (1983). Thus, the trial court did not abuse its discretion in transferring the action to Monroe County where most of the witnesses to the decedent’s accident reside. See Hu v. Crockett, 426 So.2d 1275 (Fla. 1st DCA 1983); Hughes Supply, Inc. v. Pearl, 403 So.2d 614 (Fla. 4th DCA 1981); Peterson, Howell & Heather v. O’Neill, 314 So.2d 808 (Fla. 3d DCA 1975).
Affirmed.